 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10      Scott Johnson,                            Case: No: 3:18-CV-02680-EDL
11                         Plaintiff,
12                                                [proposed] ORDER GRANTING
        v.                                        JOINT STIPULATION TO
13                                                EXTEND MEDIATION
                                                  DEADLINE
14      Beresford Corporation, a
        California Corporation; and Does 1-
15      10,
16                        Defendants.
17
18   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
19
20           1. The deadline for the mediation shall be extended to and include
                March 29, 2019.
21
             2. All other dates that are calculated based on the mediation date will
22
                be adjusted accordingly.
23
24   IT IS SO ORDERED.
25
     Dated: 12/17/18                    ___________________________________________
26
                                        HONORABLE ELIZABETH D. LAPORTE
27                                      UNITED STATES MAGISTRATE JUDGE
28




                                              1

     ORDER Granting Joint Stipulation                      Case No. 3:18-CV-02680-EDL
